Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno 6247970 either alone or  in view of Korsunsky 5201664.
Ueno is applied are in last office action.  For claim 1, lines 15, 16 Ueno lacks “greater length” feature, Korsunsky figure 2 shows use of staggered terminal ends at 64, 65.  Obvious to so form Ueno soldering.  In such case same of Ueno terminal read as second terminals would be of Y-direction greater length than other terminals    read as first terminals.                  Using Ueno alone for claim 1  lines    15  16  seen as obvious to form figure 7A     with some larger terminal pairs 23  33  for larger currents.  These  read  as second engaging terminals  would  include larger -longer  bases to engage pcb pads   that exceed length of  other terminal bases (first terminals ) hence would  meet  lines 15  16 language      For claim 21, obvious to lessen size of Ueno wall terminals to be lessen size than largest terminals.  No new result produced by such result and seen as obvious variant.   Other dependent claims treated as in last office action
Claim(s) 1-6   17-21  are is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shimizn  5645436.
Figure 7 has    connector set  with  connectors  102  104  to be fitted together  with a wall shaped terminal at  114 b   joined to spring  clip 125  with  on one  side is a     terminal   formed by pin  at line 107 and corresponding recessed   spring terminal read as first engaging terminal  and on the other side is a   second terminal   to be formed  by a  pin  like that  at line  108 and corresponding socket    The terminals are aligned in a  first direction   the second engaging terminal having longer  second   direction length than the first engaging terminal   Claims  1-4 , 21   also  met by the  reference so applied   Claims  5  6  parts  114 125  read as partial walls  and clip  125 is deformable     Claims 17-20 and claim 21 if at issue   dimensions deemed obvious variations 
Argument moot in view of new rejection.        For rejection using Uneo alone  note   applicant  in Remarks  has not pointed out any result of the lines 15  16 difference  sufficient to avoid prior art 
Claim12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  Neil Abrams whose telephone number is   571  272  2089 . The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL ABRAMS/Primary Examiner, Art Unit 2832